McCay, Judge.
Under our Code, sections 2096, 2097, a livery stable keeper has a lien against all the goods of his bailor in possession of the livery-man, for all his reasonable charges, and even if the guest or bailor has no title to the article, he has a right to retain it even against the true owner until all the charges upon that particular article are paid. This is the plain meaning— nay, the express language of .the Code — and we are at a loss to understand how the lien should be doubted, or how it should occur to any one that the lien of the livery-man for his general account could be good upon an article not in the power of the bailor to charge.
Under these sections it is clear that the livery-man has a lien upon the bailor’s goods for bis general account, but as the mule was under mortgage, duly recorded, the bailor could in no way put a lien on that except so far as to preserve. it. That is the basis of this exception to the general rule. A horse must be fed, a wagon or buggy taken care of, even if it be in the hands of a thief, and the true owner is justly chargable with sucli necessities. The jury had no right to give the livery-man more than his charges on the one mule, nor more than that mule brought. The mortgage is paramount, except for the charges on each piece of property, and each piece must bear its own burden.
Judgment reversed.